Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/225,938 is presented for examination by the examiner.  Claims 1, 7, 13, and 17 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.  Applicant purports that Hu does not explicitly teach “enabling actions related to an electronic document based on a smart contract that is separate from the electronic document” in addressing the claim limitation “enabling, by the data source, the action related to the electronic document if the access right indicates the action is permissible”.  Applicant appears to be interchanging the word separate for related.  Whether an action is directed to the document for example, amending it, or acting on the contract which sets stipulation on the document, the action is related to the document.  Separate, as argued, is narrower than related.  Nevertheless, upon reconsideration of the art in view of the amendments, Hu is found to teach actions related to the electronic document.  Hu teaches that contracts may be accompanied by documentations (0057).  In the embodiment shown in (0117), external resources can be altered when contracts change.  Hu’s system is event driven and these events can alter either the contract itself or the accompanying documentation (0159).  Hu also teaches .  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2017/0287090 to Hunn et al., hereinafter Hunn.



triggering, by the data source, an oracle to input the request to a smart contract stored on a blockchain (0070, 0096, 0118, and 0151), the smart contract including a set of rules (0038), each rule in the set of rules specifying a respective condition for access to the electronic document (0159) and specifying as output a determined access right with respect to the electronic document if the respective condition is satisfied [permissioned state update are decided]; (0111, 0114, 0130); 
receiving, at the data source, from the smart contract, responsive to execution of at least one of the rules, an indication of an access right for the user (0061); and 
enabling, by the data source, the action related to the electronic document (0057, 0117, and 0162) if the access right indicate the action is permissible (0114, 0159, 0204, and 0208).
As per claim 7, Hunn teaches receive from a data source that maintains an electronic document, a user request [update event] to access (0111, 0159, and 0204) or use the electronic document at the data source (0209 and 0211); 
execute based on the user request, at least one rule in a set of rules that each specify a respective condition for access to the electronic document (0070), execution of the at least one rule causing the smart contract to output an access right if the respective condition is satisfied (0111); and output the access right by a first oracle (0137 and 0139), the access right when output causing the data source to enable of 
As per claim 13, Hunn teaches receiving at a data source that maintaining electronic document (0057), a policy that defines for an electronic document, a set of guidelines for access to the electronic document (0165 and 0182);
 generating by the data source, based on the policy, a smart contract (0193) including a set of rules (0038) that when executed change a user's access rights with respect to the document (0130, 0165, and 0031); 
publishing by the data source, the smart contract to a blockchain (0031, 0080, and 0140); 
triggering by the data source, an oracle to input a user request related to an electronic document to the smart contract (0070, 0096, 0118, and 0151);
 receiving from the smart contract based on execution of at least one of the rules [contract rule and logic; 0159], an indication of an access right for the user [permissioned state update are decided]; (0111, 0114, 0130); and enabling, by the data source, the user request if the access rights indicates an action associated with the user request is permissible (0114, 0159, 0204 and 0208).

As per claims 2 and 9, Hunn teaches the action comprises accessing the electronic document (0182).
As per claims 3 and 10, Hunn teaches the action comprises editing the electronic document (0182 and 0130), printing the electronic document, performing a screen capture on the electronic document, or sharing the electronic document.

As per claim 5, Hunn teaches receiving an event related to the user's use of the electronic document (0182, 0193, 0194, and 0211); 
passing, by an oracle, the event to the smart contract (0203 and 0204), wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right for the electronic document (0209, and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 6, Hunn teaches receiving from the smart contract (0212), a modified access right for the electronic document based on automatic execution of a rule in response to a triggering event (0209 and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 8, Hunn teaches wherein the user request comprises a request to perform an action related to the electronic document, and wherein the action is denied based on the access right (0111 and 0130).
As per claim 11, Hunn teaches receiving by a second oracle, data related to a condition specified by a rule in the set of rules (0096 and 0151); and executing the at least one rule using the received data (0205)
As per claim 12, Hunn teaches receiving by a second oracle, a notification of a triggering event related to the conditions specified by the rules (0151 and 0204); executing at least one rule in the set of rules based on the notification (0205); and 
As per claim 14, Hunn teaches a guideline in the policy comprises a natural language expression, and wherein generating the smart contract comprises parsing the natural language expression and generating an executable rule based on the parsed expression (0132).
As per claim 15, Hunn teaches generating the smart contract comprises applying a machine learning algorithm to the set of guidelines or the electronic document to generate one or more rules in the set of rules (0044 and 0069).
As per claim 16, Hunn teaches the policy comprises a whitelist or a blacklist (0055, 0070, and 0130).
As per claim 17, Hunn teaches the user request comprises a request to perform an action related to the electronic document, and wherein enforcing the access right comprises denying the action (0111, 0070, and 0130).
As per claim 19, Hunn teaches the request from the user is received while the user is granted access to the electronic document, and wherein the method further comprises: receiving an event related to the user's use of the electronic document (0182, 0193, 0194, and 0211); 
passing, by an oracle, the event to the smart contract, wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right [clause update] for the electronic document (0203, 0204, 0209, and 0211); and 
enforcing the modified access right (0114).

enforcing the modified access right (0114).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431